Opinion filed June 13, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-18-00266-CR
                                    ___________

                              BENNY VELA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Dawson County, Texas
                         Trial Court Cause No. 17-7720


                      MEMORANDUM OPINION
      Appellant, Benny Vela, originally pleaded guilty to the state jail felony
offense of injury to a child. See TEX. PENAL CODE ANN. § 22.04(a)(3), (f) (West
2019). Pursuant to the terms of the plea agreement, the trial court deferred a finding
of guilt and placed Appellant on community supervision for five years. The State
subsequently filed an application to adjudicate Appellant’s guilt. The trial court held
a contested hearing on the State’s motion to adjudicate, found the State’s allegations
to be true, revoked Appellant’s community supervision, and adjudicated Appellant
guilty of the charged offense. The trial court assessed Appellant’s punishment at
confinement for eighteen months in a state jail facility and a fine of $500. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that this
appeal is frivolous and without merit. Counsel has provided Appellant with a copy
of the brief, a copy of the motion to withdraw, an explanatory letter, and a copy of
the clerk’s record and the reporter’s record. Counsel advised Appellant of his right
to review the record and file a response to counsel’s brief. Counsel also advised
Appellant of his right to file a pro se petition for discretionary review in order to
seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68. Court-
appointed counsel has complied with the requirements of Anders v. California, 386
U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991).
      Appellant has not filed a pro se response to counsel’s Anders brief. Following
the procedures outlined in Anders and Schulman, we have independently reviewed
the record, and we agree that the appeal is without merit. The State presented
evidence in support of the allegations in its application to adjudicate, and Appellant
even admitted that the State’s allegations were all true. We note that proof of one
violation of the terms and conditions of community supervision is sufficient to
support revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
Furthermore, absent a void judgment, issues relating to an original plea proceeding
may not be raised in a subsequent appeal from the revocation of community
supervision and adjudication of guilt. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Manuel v. State, 994 S.W.2d 658, 661–62 (Tex. Crim. App.


                                          2
1999). Based upon our review of the record, we agree with counsel that no arguable
grounds for appeal exist. 1
        The motion to withdraw is granted, and the judgment of the trial court is
affirmed.


                                                                   PER CURIAM


June 13, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3